,




                 THE         ATTORNEY                       GENERAL.,
                                   OFTEXAS




    Hon. James R. Strong                          Opinion   No.   V-1222
    County Attorney
    Panola County                                 Re:   Sufficiency    of the submitted
    Carthage,  Texas                                    wording     for ballots  at an
                                                        election    on levying farm-to-
    Dear   Mr.   Strong:                                market or flood-control       taxes.

                  You request   the opinion of this office as to the sufficien-
    cy of a proposed    form of ballot to be used in the submission    ,to the
    voters  in connection   with the levy of the 30$ tax for farm-to-market
    roads or flood control,    or both, as provided   in Article 7048a, V.C.S.
    The proposed    ballot is as follows:

                   ““FOR tax of not exceeding   20$ on each $100.00
           valuation,   to be used for the construction    and mainte-
           nance of Farm-to-Market       and Lateral    Roads.

                  ““AGAINST   tax of not exceeding   20$ on each $lOO.-
           00 valuation,  to be used for the construction   and main-
           tenance of Farm-to-Market      and Lateral   Roads.

                   ““FOR tax of not exceeding   lO$ on e&h                 $100.00
           valuation,   to be used for flood control,

2                 “‘AGAINST   tax of not exceeding  lO$ on each                 $lOO.-
           00 valuation,  to be used for flood control.‘”

                   Section    7 of Article        7048a provides,    in part,    as follows:
                   6)
                     o a o the proposition    submitted    to the qualified
           taxpaying    voters   at said election    may provide     that the
           tax at a rate not to exceed thirty cents (3Oc) on each
           One Hundred Dollars        ($100) valuation     may be used for
           the construction      and maintenance      of Farm-to-Market
           and Lateral     Roads or for Flood Control        purposes,    either
           or both, as the Co&issioners            Court may determir
           (inch        event the ballots    shall have written     or printed
           thereon,    “For the tax of not exceeding              cents on
           each One Hundred Dollars          ($100) valuat9on,’ and the
            contrary   thereof,   specifying   the tax to be voted upon),
            or the proposition     may provide     for a specific    maximum
            tax for Farm-to-Market         and Lateral    Roads purposes
            and a specific     maximum     tax for Flood Control      purposes,




                                             -.
Hon. Jaines R. Strong,      Page   2 (V-1222)



       the total of the two (2) specific       maximum      taxes not to
       excscd thirty cents (30$) on the One Hundred Dollars
       ($100) valuation    (in which event the ballots        shall have
       written  or printed thereon,       ‘For a Farm-to-Market
       and Lateral    Roads tax of not exceeding                 cents and
       a Flood Control tax of not exceeding              -cents,       on
       the One Hundred, Dollars        ($100) valuation,’     and the
       contrary   thereof,   specifying,    the specific   taxes to be
       voted upon) 0” (Emphasis         added.)

               You will note that the stbtute states that the proposi-
tion may provide      that the tax at a rate not to exceed thirty cents
may be used for the construction        and maintenance       of Farm-to-
Market    and Lateral    Roads E for Flood Control        purposes,    either
or both. This language clearly        contemplates     that the proposition
may cover only one of the two purposes.           There    is no reason why
a proposition    covering   each purpose could not be submitted          at the
same election,      In other words, two separate       propositions    may be
submitted    at the same election,    one relating    to the Farm-to-Mar-
ket and Lateral     Roads tax and one relating      to the Flood Control      tax.

              You have added the language         “to be used for the con-
struction   and maintenance    of Farm-to-Market         and Lateral  Roads”
to the ballot form covering     that proposition,     and “‘to be used for
flood control”   to the ballot form covering       that proposition.  We
think that the addition of this language is proper so that the voter
will without question know the proposition          upon which he is voting.

                                SUMMAR,Y

              The Commissioners’      Court may order an election
       for the levy of a tax for farm-to-market      and lateral
       roads, and for flood control,    and fix a specific  maxi-
       mum tax for each purpose, but both together         may not
       exceed 3Oe on the $100 valuation        Both may appear on
       the same ballot, but in such form that the voters       may
       adopt one and reject   the other, or may reject both or
       adopt both*

                                                       Yours      very   truly,

APPROVED;                                               PRICE       DANIEL
                                                       Attorney      General
W. V. Geppert
Taxation Division

Everett   Hutchinson
Executive   Assistant                                              Assfntant

Charles  D. Mathews
First Assistant

LPL/mwb